        Case 1:19-cr-00373-PGG Document 320
                                        319 Filed 06/14/21
                                                  06/12/21 Page 1 of 1




                                           June 12, 2021


By ECF
Honorable Paul G. Gardephe
United States District Judge                               June 14, 2021
Southern District of New York
40 Foley Square
New York, NY 10007

       Re: United States v. Michael Avenatti, 19 Cr. 373 (PGG)

Your Honor:

        I represent Michael Avenatti in the above-captioned case. We submitted a motion
to compel on June 4 and the government responded in a seventeen-page, single-spaced
letter filed at 11:36 pm last night. The government’s letter raises a number of important
legal and factual issues to address. I therefore respectfully request permission to file a
reply no later than June 17.
       Thank you for your consideration.
                                           Respectfully submitted,
                                           /s/ Benjamin Silverman
                                           Benjamin Silverman
                                           Attorney for Michael Avenatti
cc: Counsel of Record (by ECF)
